Citation Nr: 1500490	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1987, and from November 1990 to June 1991, with intervening service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for a low back condition, and a left knee condition.  

In July 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issue of entitlement to service connection for a right knee disability as secondary to service-connected disability was raised during the Veteran's July 2014 hearing.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a back disability, or a left knee disability, that was caused by his service, or that was caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

A back disability, and a left knee disability, were not caused by the Veteran's service, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a back disability, and a left knee disability.  He argues that service connection is warranted for both disabilities on a secondary basis, as they are related to service-connected disability.  However, with regard to his back, he has also testified that he had complained of back symptoms during service, and that his first post-service treatment was in about 1993.  

In December 2008, the Veteran filed his claims.  In June 2009, the RO denied the claims.  The Veteran has appealed. 

The Board notes that in December 2013, the claims were readjudicated.  Although additional evidence has been received since that time, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for residuals of a right ankle fracture.

The Veteran's service treatment records from his first period of active duty do not show any relevant treatment.  His separation examination report, dated in February 1970, shows that his spine, and lower extremities, were clinically evaluated as normal.  The associated "report of medical history" shows that he denied having recurrent back pain, or a "trick" or locked knee, providing factual evidence of high probatative weight against his own claim.   

The only relevant medical evidence dated between the Veteran's first and second periods of active duty consist of service treatment records associated with Army National Guard service.  This evidence includes examination reports, dated in November 1970, May 1976, December 1980, and February 1987, which show that his spine, and lower extremities, were clinically evaluated as normal.  

Associated "reports of medical history" show that he denied having recurrent back pain, or a "trick" or locked knee, providing more evidence against his own claims.  

The Veteran's service treatment records from his second period of active duty do not show any relevant treatment.  His separation examination report, dated in April 1991, shows that he was noted to complain of bilateral knee pain with driving, and low back pain.  The associated "report of medical history" shows that he denied having recurrent back pain, but that he indicated he had a "trick" or locked knee.  See also April 1991 demobilization report (noting complaints of back and knee pain).  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2014.  This evidence includes VA progress notes which show that in February 2004, the Veteran sought treatment for low back pain after a lifting injury at his job, specifically, after lifting a box.  

A December 2008 report notes that the Veteran complained that he had been lifting boxes all day.  

A May 2009 report notes complaints of a 30-year history of intermittent back pain.  A January 2010 report notes that the Veteran reported that he did lots of heavy lifting at his job as a mechanic.  A January 2010 magnetic resonance imaging (MRI) study was noted to show mild to moderate foraminal narrowing at L5-S1.  In June 2010, the Veteran received a lumbar epidural.  In February 2013, he sought treatment "after having a metal object accidentally drop on his foot while moving."

A VA spine examination report, dated in May 2009, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report indicates that the Veteran reported a history of episodic back pain since 1991, but that he had not received treatment for it and "just lived with it," and that he did not have a specific injury, but that he had "bounced around a lot" while driving a truck in the Persian Gulf War.  There was no relevant history of hospitalization or surgery.  An X-ray was noted to show degenerative changes, primarily at L1-L2, and L3-L4.  The diagnosis was lumbar DDD (degenerative disc disease).   

The examiner concluded that the Veteran's current lower back condition is less likely as not (less than 50 percent probability) caused by or a result of any low back condition in service.  The examiner explained the following: only one treatment note, dated in February 2004, supports a complaint of chronicity of pain.  His 1991 discharge exam diagnosed low back pain, but no X-rays are found and no progress notes exist describing a back condition.  There is no history of direct trauma associated with his back.  Furthermore, the Veteran stated he was unable to distinguish between pain in his low back due to musculoskeletal reasons, as opposed to his renal cancer due to the intensity of pain.  He thought this pain had resolved following the nephrectomy, but had recurrence of symptoms thereafter which appear chronic.  The bone scan done following his nephrectomy, however, described increased uptake in the shoulder girdle, right greater than left, and to a lesser degree, both hips, both knees, and both mid-feet, thereby insinuating generalized osteoarthritis likely associated with age-related changes, not specific to a particular spine condition.

Private treatment reports from Page Hospital, dated in June 2009, show that the Veteran sought treatment for a three-to-four week history of back pain, after moving dirt.  

The Board finds that service connection for a back disability, and a left knee disability, is not warranted.  The Board notes that the Veteran's service treatment reports do not show any relevant treatment, or diagnoses, during the Veteran's first period of active duty, and that there is no relevant medical evidence dated between the Veteran's first and second periods of active duty.  The Veteran has not asserted that either of the claimed conditions are due to his first period of active duty.  The earliest relevant medical evidence is dated in 1991.  Specifically, in April 1991, the Veteran complained of back and knee pain.  However, there is no inservice medical evidence of back or knee pathology, or a diagnosed condition.  

Following service, the Veteran is shown to have been employed as a mechanic with duties that required heavy lifting, and it appears he performed heavy physical labor.  See e.g., VA progress notes, dated in February 2004, December 2008, and January 2010; see also June 2009 and February 2013 reports (seeking treatment after moving dirt, and "after having a metal object accidentally drop on his foot while moving").  In May 2009, the VA examiner determined that the Veteran's spine disability was not related to his service.  This opinion is considered highly probative evidence against the claim, as the examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With regard to the claim for the left knee, the Veteran is not shown to currently have a left knee disability.  In this regard, a claimant's reports of pain, without more, are not generally sufficient to show the existence of a compensable disability, without which a claim for service connection may not be granted.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, even assuming arguendo that a left knee disability were currently shown, there is no competent opinion of record to show that the Veteran has a left knee disability due to his service.  In this regard, the May 2009 VA examiner noted that there was evidence of "generalized osteoarthritis likely associated with age-related changes."

Further, many of the Veteran's own prior statements provide evidence against these claims. 

With regard to both claims, there is no competent opinion of record to show that the Veteran has a back disability, or a left knee disability, that was caused or aggravated by his service-connected right ankle disability.  See 38 C.F.R. § 3.310.  To the extent that the Veteran has argued that his back disability is related to his kidney disability, his claim for a kidney disability has been remanded.  However, even assuming that service connection for a kidney disability was established, there is no competent opinion in support of service connection for a back disability on a secondary basis.  Therefore, service connection is not warranted on this basis, and these claims are not shown to be intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Finally, there is no evidence to show that arthritis of the back, or left knee, was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching this decision, the Board has considered Dr. J.B.'s July 2014 opinion, in which she states, in part, that the Veteran's back disorder is due to his service.  However, this opinion is unaccompanied by a citation to clinical findings during service, and it is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable history.  Prejean; Neives-Rodriguez; Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

In addition, she indicates that arthritis of the spine is first shown in 2009.  This is about 18 years after separation from service.  To the extent she associates the Veteran's knee disorders with his back condition, the Board has determined that service connection is not warranted for a back disability, therefore, service connection for the left knee as caused or aggravated by his back is not warranted.  In summary, this evidence is insufficient, when compared to the contrary evidence of record, to warrant the conclusion that service connection is warranted for a back disability, or a left knee disability.  The evidence in support of this claim simply are greatly outweighed by the evidence against this claim, including some of the Veteran's own prior statements. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

The Board has considered the articles submitted by the Veteran.  However, there is nothing in these articles which provides a reasonable basis to warrant a grant of either of the claims, as these articles pertain to the claim for a kidney disability.  Therefore these articles do not provide a sufficient basis to find that there is a causal relationship between the Veteran's service and a back or left knee disability.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has been shown to have arthritis of the lumbar spine, and degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray studies and other specific findings is needed to properly assess and diagnose the disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is similarly not competent to state whether either of the claimed conditions are related to his service, or a service-connected disability.  

The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim for the back, and the Board has determined that service connection is not warranted for either of the claimed disabilities.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January, March and April of 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as December 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims.  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The RO has obtained the Veteran's service records, service medical records, and VA and non-VA medical reports.  With regard to the claim for a back disability, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  With regard to the claim for a left knee disability, no inservice treatment is shown, a left knee disability is not currently shown, and there is no competent evidence to show that a left knee disability is related to service, or a service-connected disability.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability, and a left knee disability, is denied.


REMAND

The Veteran asserts that service connection is warranted for a kidney disability as due to exposure to radiation as a nuclear weapons assembler during his first period of active duty, or, in the alternative, as due to receiving vaccines, or exposure to toxins or chemicals, during his second period of active duty, during which he had service in the Persian Gulf War.  

During his hearing, held in July 2014, the Veteran testified that during his first period of active duty, he had been trained as a special weapons assembler with duty with the 192nd Field Artillery in Germany.  He testified that his duties exposed him to radioactivity, and that during this time he had worn between six and eight radiation badges.  He stated that he was first diagnosed with cancer of his kidney in 2008.  

VA and private treatment reports show that in December 2008, the Veteran was found to have renal cell carcinoma of the left kidney, which was also characterized as a malignant neoplasm, and that he underwent a radical nephrectomy.

A letter from Dr. J.B, dated in July 2014, essentially relates the Veteran's kidney disability to his service.  In particular, she states that his kidney cancer "was a result of different factors that occurred during the first Gulf War in 1990-1991."  She further asserted that the Veteran "was also exposed to the burn pits, nerve agents, and anthrax medications back in 1990-1991," and that "research has shown that being exposed to these elements can cause long term health issues to the kidneys, liver, thyroid, nerve endings, and etc."  She concluded that the Veteran "had a cancerous kidney removed due to direct exposure to the hum pits, nerve agents,
tank fuel, and anthrax medication."  

The Veteran has also submitted a number of article which indicate inter alia that anthrax inoculations may result in kidney symptoms.  

Under the circumstances, the Veteran should be afforded an examination of his kidneys, to include an etiological opinion.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  

To the extent that the Veteran asserts that his kidney disorder is due to exposure to radiation, the Board notes that the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity.  See 38 C.F.R. § 3.309(d)(3) (2014).  Therefore, the presumption of service connection for specific diseases for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not apply.  However, kidney cancer is a radiogenic disease, and is subject to the development required under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(2)(xii).  

In this case, the Veteran is not currently shown to have been exposed to radiation.  See letters from the United States Army Aviation and Missile Command (USAAMC), Army Dosimetry Center (ADC), dated in June 2010 and April 2014.  Therefore, an opinion as to whether or not the Veteran's claimed kidney disability is due to exposure to radiation, or any other development with regard to service connection based on exposure to radiation, is not currently warranted.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an appropriate examination.  Make the Veteran's claims file available for review by the examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the claimed kidney disability is the manifestation of an undiagnosed illness, or otherwise related to his service, to include as due to any vaccinations or inoculations performed in association with his second period of active duty service.

The examiner must provide a detailed rationale for all opinions provided. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


